        Case 3:15-cv-01836-AWT Document 160 Filed 05/15/20 Page 1 of 9



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT

-------------------------------- x
ROBERT SCOTT BATCHELAR,          :
                                 :
          Plaintiff,             :
                                 :
v.                               :
                                 :        Civil No. 3:15-cv-1836(AWT)
INTERACTIVE BROKERS, LLC;        :
INTERACTIVE BROKERS GROUP, INC.; :
and THOMAS A. FRANK,             :
                                 :
          Defendants.            :
-------------------------------- x

                      RULING ON MOTION TO CERTIFY
              QUESTIONS TO THE CONNECTICUT SUPREME COURT

     For the reasons set forth below, Defendants’ Motion to

Certify Questions of Connecticut Law to the Connecticut Supreme

Court is being denied.

     Plaintiff Robert Scott Batchelar (“Batchelar”) brings a

claim against defendants Interactive Brokers, LLC, Interactive

Brokers Group, Inc., and Thomas A. Frank, alleging that their

trading software was negligently designed, and that the result

was an automatic liquidation of the positions in Batchelar’s

account that cost him thousands of dollars more than it should

have.

     In January 2019, the defendants moved to dismiss the claims

in the Second Amended Complaint.        The defendants argued that

Connecticut law would not recognize a common-law duty of care in

designing the computer software at issue.          They also argued that
     Case 3:15-cv-01836-AWT Document 160 Filed 05/15/20 Page 2 of 9



the claims were precluded by the economic loss doctrine.         The

defendants did not seek to certify those questions to the

Connecticut Supreme Court at any time during the briefing of the

motion to dismiss or prior to the ruling on that motion.

     In denying the defendants’ motion to dismiss, the court

concluded that: (1) the economic loss doctrine, as explained by

the Connecticut Supreme Court in Ulbrich v. Groth, 310 Conn. 375

(2013), and Lawrence v. O & G. Industries, Inc., 319 Conn. 641

(2015), did not bar Batchelar’s claims; and (2) that Connecticut

law would recognize a common-law duty of care by the defendants

in designing and using the auto-liquidation software at issue in

this case.

     Two months after the motion to dismiss was denied, the

defendants moved to certify two questions of law to the

Connecticut Supreme Court:

     1.   Does Connecticut law recognize a general common
          law duty of care owed by computer programmers and
          software designers or developers to the general
          public?

     2.   Under Connecticut law, does the “economic loss
          doctrine” act as a categorical bar to negligence
          claims--including claims related to the provision
          of brokerage services--where only economic
          losses, without property damage or physical
          injury, are alleged?

Batchelar opposes the motion.

     “The [Connecticut] Supreme Court may answer a question of

law certified to it by a court of the United States or by the


                                  -2-
     Case 3:15-cv-01836-AWT Document 160 Filed 05/15/20 Page 3 of 9



highest court of another state or of a tribe, if the answer may

be determinative of an issue in pending litigation in the

certifying court and if there is no controlling appellate

decision, constitutional provision or statute of this state.”

Conn. Gen. Stat. § 51-199b.    The decision to certify questions

“rests in the sound discretion of the federal court.”         Lehman

Bros. v. Schein, 416 U.S. 386, 391 (1974).       In exercising that

discretion, the court considers whether:

     (1) the [Connecticut Supreme Court] has not squarely
     addressed an issue and other decisions by
     [Connecticut] courts are insufficient to predict how
     the [Supreme Court] would resolve it; (2) the
     statute’s plain language does not indicate the answer;
     (3) a decision on the merits requires value judgments
     and important public policy choices that the
     [Connecticut Supreme Court] is better situated than we
     to make; and (4) the questions certified will control
     the outcome of the case.

CIT Bank, N.A. v. Schiffman, 948 F.3d 529, 537 (2d Cir. 2020)

(internal quotation marks omitted).

     But courts “do not certify every case that meets these

criteria.”    O’Mara v. Town of Wappinger, 485 F.3d 693, 698 (2d

Cir. 2007).    “Instead, the federal courts ought to resort to

certification only when doing so would, in the context of the

particular case, ‘save time, energy and resources and help[ ]

build a cooperative judicial federalism.’”       L. Cohen & Co. v.

Dun & Bradstreet, Inc., 629 F. Supp. 1419, 1423 (D. Conn. 1986)

(quoting Lehman Bros., 416 U.S. at 391).       Courts “resort to



                                  -3-
     Case 3:15-cv-01836-AWT Document 160 Filed 05/15/20 Page 4 of 9



certification only sparingly, mindful that, in diversity cases

that require us to apply state law, ‘it is our job to predict

how the [Connecticut Supreme Court] would decide the issues

before us.’”   Amerex Grp., Inc. v. Lexington Ins. Co., 678 F.3d

193, 200 (2d Cir. 2012) (quoting DiBella v. Hopkins, 403 F.3d

102, 111 (2d Cir. 2005)).    “In particular, the mere absence of a

clear signal from sources of state law as to how a novel legal

question should be decided is not in itself grounds to certify

the question to the highest state court.”       Kearney v. Philips

Indus., Inc., 708 F. Supp. 479, 481 (D. Conn. 1987).

“Therefore, we do not certify questions of law ‘where sufficient

precedents exist for us to make [a] determination.’”          Amerex

Grp., 678 F.3d at 200 (quoting DiBella, 403 F.3d at 111).

     With respect to the second proposed question, the court

concludes that certification is not appropriate.        The

Connecticut Supreme Court should not consider certified

questions unless “there is no controlling appellate decision,

constitutional provision or statute of this state.”        Conn. Gen.

Stat. § 51-199b.   But in ruling on the motion to dismiss, the

court concluded that the Connecticut Supreme Court has answered

the question of whether the economic loss doctrine acts as a

categorical bar to negligence claims where only economic losses,

without property damage or physical injury, are alleged:




                                  -4-
     Case 3:15-cv-01836-AWT Document 160 Filed 05/15/20 Page 5 of 9



     The Connecticut Supreme Court has made it clear that
     the economic loss doctrine does not bar all tort
     claims which accompany breach of contract claims. In
     Ulbrich, the court explained that the doctrine bars
     “tort claims that arise out of and are dependent on
     the contractual relationship between the parties.”
     310 Conn. at 404. On the other hand, it does not bar
     “tort claims that are ‘independent’ of the plaintiff’s
     contract claim, and that can survive even if the
     contract claim fails.” Id.

Batchelar v. Interactive Brokers, LLC, 422 F. Supp. 3d 502, 510

(D. Conn. 2019).   Specifically referring to the securities-

brokerage industry in the proposed question does not affect the

applicability of that precedent.     Additionally, the fact that

the Connecticut Supreme Court recently stated in a footnote that

it has “thus far found it unnecessary to decide whether ‘[it]

should adopt the economic loss doctrine as a categorical bar to

claims of economic loss in negligence cases without property

damage or physical injury,’” Raspberry Junction Holding, LLC v.

Se. Conn. Water Auth., 331 Conn. 364, 368 n.3 (2019), does not

alter the explanation that was given in Ulbrich with respect to

that doctrine.   Nor does the fact that Ulbrich “continues to

leave it to trial courts to decide whether or not to apply the

[economic loss] doctrine to the facts of a particular case”

(Defs.’ Memo. of Law Supp. Defs.’ Mot. to Certify Questions of

Connecticut Law to Connecticut Supreme Ct. at 14, ECF No. 149-1

(quoting Shanshan Shao v. Beta Pharma., Inc., No. 14-cv-01177,

2017 WL 1752932, at *12 (D. Conn. May 4, 2017)), negate the fact



                                  -5-
     Case 3:15-cv-01836-AWT Document 160 Filed 05/15/20 Page 6 of 9



that the Connecticut Supreme Court has given courts guidance on

how to decide the issue in a particular case.       Rather, what the

defendants seek to do is give the Connecticut Supreme Court the

opportunity to change its current precedent with this case.           But

that is not what the certification procedure is for.

      With respect to the first proposed question, the court

also concludes that certification is not appropriate.

Sufficient precedent exists to guide the court in making the

determination of whether the Connecticut Supreme Court would

recognize the duty at issue.     Courts should “resort to

certification only sparingly, mindful that, in diversity cases

that require us to apply state law, ‘it is our job to predict

how the [Connecticut Supreme Court] would decide the issues

before us.’”    Amerex Grp., 678 F.3d at 200 (quoting DiBella, 403

F.3d at 111).   Neither the court not any party expressed a

concern about insufficient precedent during the briefing of the

motion to dismiss.

     Moreover, even if the court were to conclude that there is

insufficient precedent for the court to make a determination

with respect to the first proposed question, there are other

reasons militating against exercising the court’s discretion to

certify the questions here.

     First, certifying questions now to the Connecticut Supreme

Court would not save time, energy, and resources, nor help build


                                  -6-
     Case 3:15-cv-01836-AWT Document 160 Filed 05/15/20 Page 7 of 9



the cooperative judicial federalism that the certification

procedure is meant to provide.     With respect to judicial

resources, the court agrees with Batchelar that the appropriate

time for the defendants to have sought certification was before

the court expended time, energy, and resources to review and

rule on the arguments raised in their motion to dismiss.

     Second, there is the issue of fairness to Batchelar with

respect to the litigation of this case.      To permit the

defendants to seek certification of these questions only after

receiving an adverse ruling would give them a “second bite at

the apple” while delaying Batchelar’s day in court.        As other

courts have recognized, to allow the defendants to seek

certification only after receiving an adverse ruling would

amount to a de facto interlocutory appeal to which they do not

have a right.   See, e.g., Local 219 Plumbing & Pipefitting

Indus. Pension Fund v. Buck Consultants, LLC, 311 F. App’x 827,

832 (6th Cir. 2009) (“The appropriate time to seek certification

of a state-law issue is before a District Court resolves the

issue, not after receiving an unfavorable ruling.”); Massengale

v. Okla. Bd. Of Examiners in Optometry, 30 F.3d 1325, 1331 (10th

Cir. 1994) (“We generally will not certify questions to a state

supreme court when the requesting party seeks certification only

after having received an adverse decision from the district

court.”); Travelers Indem. Co. of Am. v. BonBeck Parker, LLC,


                                  -7-
     Case 3:15-cv-01836-AWT Document 160 Filed 05/15/20 Page 8 of 9



No. 1:14-CV-02059-RM-MJW, 2017 WL 10667200, at *4 (D. Colo. Mar.

1, 2017) (“Here, Plaintiff sought certification only after

receiving an adverse ruling. . . .      Plaintiff’s dissatisfaction

with this Court’s decision is not an appropriate ground for

certification.”); Sims Buick-GMC Truck, Inc. v. Gen. Motors LLC,

No. 4:14 CV 2238, 2017 WL 7792553, at *4 (N.D. Ohio Mar. 1,

2017); Derungs v. Wal-Mart Stores, Inc., 162 F. Supp. 2d 861,

868 (S.D. Ohio 2001) (“In effect, however, the Plaintiffs are

now seeking to have the Ohio Supreme Court review a judgment of

this Court.   The appropriate time to seek certification of a

state-law issue is before a District Court resolves the issue,

not after receiving an unfavorable ruling.”).

     The defendants argue that Batchelar “cannot seriously

contend that it would be a more efficient use of judicial

resources to certify questions of state negligence law on appeal

to the Second Circuit after motions for class certification and

potentially summary judgment.”     (Reply Memo. of Law in Further

Supp. Defs.’ Mot. to Certify Questions of Connecticut Law to the

Connecticut Supreme Ct. at 10, ECF No. 155.)       However, it will

be within the discretion of the court of appeals to certify or

not certify these proposed questions.      So it is not clear that

certifying these questions now will save time later.

     Therefore, the court concludes it is not appropriate to

certify the proposed questions here, and Defendants’ Motion to


                                  -8-
     Case 3:15-cv-01836-AWT Document 160 Filed 05/15/20 Page 9 of 9



Certify Questions of Connecticut Law to the Connecticut Supreme

Court (ECF No. 149) is hereby DENIED.

     It is so ordered.

     Dated this 15th day of May 2020, at Hartford, Connecticut.



                                                 /s/AWT
                                             Alvin W. Thompson
                                        United States District Judge




                                  -9-
